Citation Nr: 1241157	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected right ankle sprain.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected right ankle sprain.

3.  Entitlement to service connection for right foot plantar fasciitis, claimed as secondary to the service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Air National Guard from December 1989 to November 1999 and had a period of active duty from July 1990 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Although the Veteran also initiated an appeal of the denial of service connection for a right leg musculo-ligamentous condition and gait disturbance, on his VA Form 9 he limited his appeal to the issues listed on the title page.

The Veteran was scheduled for a videoconference Board hearing in June 2012.  However, he failed to report to the hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has disabilities of the right hip, knee, and foot, all as secondary to his service-connected right ankle sprain.  He asserts that favoring the service-connected right ankle led to an altered gait, which in turn led to the above disabilities.

In July 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disabilities.  However, the examiner stated that clinical examination revealed no current disabilities of the right hip, knee, or foot and x-rays were normal.  

Since that time, however, the record indicates that the Veteran may have a current disability, or at least persistent symptoms of disability, with respect to each of his claimed disorders.  

With respect to the right hip, a December 2009 VA examination report for mental disorders reflects complaints of daily right hip pain and a June 2010 VA treatment note reflects that, although March 2009 x-rays were normal, the Veteran may have developed trochanteric bursitis.  An October 2010 VA treatment note reflects that he was scheduled for an orthopedic consult.  

With respect to the right knee, the above noted December 2009 VA examination report for mental disorders reflects complaints of daily right knee pain and the June 2010 VA treatment note reflects that, although March 2009 x-rays were normal, the Veteran may have developed quadriceps tendinitis and chondromalacia, and that recent private x-rays of the right knee reportedly showed arthritis.  As noted above, the October 2010 VA treatment note reflects that he was scheduled for an orthopedic consult.  

With respect to the right foot, the above noted December 2009 VA examination report for mental disorders reflects that the Veteran has been diagnosed with mood disorder due in part to right foot pain and, although the June 2010 VA treatment note reflects that March 2009 x-rays of the ankle (which likely includes some surrounding area of the foot) were normal, July and August 2010 VA treatment notes reflect complaints of burning in the soles of the foot, and that a podiatry consult has been scheduled.  

Given the above, the RO/AMC should afford the Veteran another VA examination to determine whether he currently has a right hip, knee, or foot disability and, if so, whether it was caused or aggravated by his service-connected right ankle sprain.  

Prior to examination, the RO/AMC should attempt to associate with the claims file the private x-ray report of the right knee cited in the June 2010 VA treatment note and reports of the scheduled VA orthopedic and podiatry consults, if conducted.  In this regard, the Veteran receives treatment from the Louisville VA Medical Center (VAMC), and the record contains treatment notes through October 2010.  Thus, the RO/AMC should obtain any outstanding treatment notes since that time.  Here, the Board observes that the March 2009 x-rays cited in the June 2010 VA treatment note are not of record.  Thus, an attempt should be made to obtain them as well.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all private healthcare providers who have treated him for his right hip, knee, and foot, to specifically include that which took the x-rays of the knee as cited in the June 2010 VA treatment note.

2.  Obtain any private medical records identified by the Veteran that are not already of record.  

Obtain all records of treatment from the Louisville VAMC since October 2010, to include reports of the scheduled orthopedic and podiatry consults, if conducted.  Also obtain the March 2009 x-rays of the right hip, knee, and ankle cited in the June 2010 VA treatment note.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the right hip, right knee, and right foot (plantar fasciitis) found.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

The examiner should identify any disorders of the right hip, right knee, and right foot (plantar fasciitis).  The examiner should then provide an opinion on whether it is 
at least as likely as not (50 percent or greater probability) that any right hip, right knee, and right foot plantar fasciitis is (a) caused by, or (b) aggravated by his service connected right ankle disability.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's right hip, right knee, and right foot plantar fasciitis found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected right ankle disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

